 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 1 of 9 Page ID #:1359



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     lincoln@bandlowlaw.com
 2 Law Offices of Lincoln Bandlow, P.C.
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9

10

11 STRIKE 3 HOLDINGS, LLC,                            Case No.: 2:19-cv-10674-TJH-SP
12                         Plaintiff/Counter-         PLAINTIFF’S/COUNTER-
                           Defendant,                 DEFENDANT’S OPPOSITION
13                                                    BRIEF IN RESPONSE TO THE
     vs.                                              RESPONSE TO ORDER TO SHOW
14                                                    CAUSE FILED BY JOHN DOE
     JOHN DOE Subscriber Assigned                     SUBSCRIBER ASSIGNED IP
15 IP Address 75.84.181.123,                          ADDRESS 75.84.181.123
16                         Defendant/Counter-
                           Plaintiff;
17

18 And Related Counterclaim.

19

20

21

22

23

24

25

26

27
                                                     1
28
      Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                         Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                       Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 2 of 9 Page ID #:1360



 1             Plaintiff/Counter-Defendant Strike 3 Holdings, LLC (“Strike 3”) respectfully
 2 submits the following Opposition Brief in Response to the Response to Order to

 3 Show Cause filed by John Doe Subscriber Assigned IP Address 75.84.181.123

 4 (“John Doe 1’s Response”). Dkt. No. 39.

 5 I.          INTRODUCTION
 6             John Doe 1’s Response entirely fails to substantively address the subject of
 7 the Court’s Order to Show Cause (“OSC”): whether there is a case or controversy

 8 providing standing for his counterclaim for a declaration of non-infringement. See

 9 Dkt. No. 37, at 2–3. This failure is all the more stunning because, if the Court

10 dismisses Strike 3’s claim without prejudice—as it should1—John Doe 1 will be the

11 only party invoking federal jurisdiction. Lujan v. Defs. of Wildlife, 504 U.S. 555,

12 561 (1992); see Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.

13 118, 125 (2014); DaimlerChryler Corp. v. Cuno, 547 U.S. 332, 352 (2006).

14             Instead, John Doe 1’s response—a submission of almost 200 pages—boils
15 down to nothing more than an irrelevant gripe concerning software that Strike 3 did

16 not even use in this matter. Compare Dkt. Nos. 39-3, Dkt. 39-4 (Dr. Toth’s Expert

17

18   1
      “In determining whether dismissal without prejudice is appropriate, district courts
19   in this circuit have considered the following factors: (1) the opposing party’s effort
     and expense in preparing for trial; (2) excessive delay and lack of diligence by the
20   moving party in prosecuting the action; (3) insufficient explanation of the need for
     dismissal; and (4) the fact that the opposing party has moved for summary
21   judgment.” Thompson v. Janssen Pharm., Inc., No. 16-2628, 2017 WL 5135548, at
22
     *5 (C.D. Cal. Oct. 23, 2017), aff’d, 756 Fed. Appx. 740 (9th Cir. 2019) (citations
     omitted). All factors weigh in favor of a dismissal without prejudice. First,
23   although opposing counsel has expended effort and expense in this litigation, none
     of it has been for trial as the parties are still in the pleading stage, and John Doe 1
24   has lost on both his motion to quash and motion to dismiss. Second, Strike 3 has
     been diligent in its prosecution of this case; it is John Doe 1 that has filed two failed
25   motions and a dilatory counterclaim. Third, both parties agree that Strike 3’s claim
26   against John Doe 1 should be dismissed, they only dispute whether that dismissal
     should be with or without prejudice. Finally, John Doe 1 has not moved for
27   summary judgment.
                                                        2
28
         Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                            Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                          Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 3 of 9 Page ID #:1361



 1 Reports on NARS) with Dkt. No. 9-2 (utilizing VXN Scan). Although the Court

 2 will eventually need to address the question of the admissibility of evidence

 3 gathered by the software Strike 3 actually relied upon (if it does not dismiss the

 4 claim and counterclaim in this action), those questions are clearly not the subject

 5 of the Court’s OSC and have no bearing on whether John Doe 1 has standing to

 6 assert his counterclaim. Accordingly, Strike 3 will confine its opposition to those

 7 portions of John Doe 1’s response that tangentially address the existence of a case or

 8 controversy.

 9 II.     ANALYSIS
10         A.     MedImmune Does Not Support Finding that a Case or Controversy
11                Exists for John Doe 1’s Counterclaim
12         John Doe 1’s fleeting reference to MedImmune, Inc. v. Genentech, Inc., 549
13 U.S. 118 (2007) misstates the holding of that decision. John Doe 1 posits that

14 “because [Strike 3] failed to dismiss with prejudice the Complaint, this Court may

15 retain jurisdiction to enter a judgment of non-infringement and forever bar litigation

16 over the claims raised against John Doe 1 in the Complaint.” Dkt. No. 39, at 6.

17 Nothing in MedImmune supports this assertion. In fact, not only did MedImmune

18 never discuss how a voluntary dismissal with or without prejudice affects the

19 justiciability analysis, but as discussed in detail in Strike 3’s motion to dismiss

20 papers, see generally Dkt. No. 33-1, at 14–18, MedImmune holds that a party cannot

21 meet their burden to show standing simply by claiming they are under a reasonable

22 apprehension of suit.

23         Instead, “whether a declaratory judgment action presents an Article III
24 controversy must be determined based on ‘all the circumstances,’ not merely on

25 whether the declaratory judgment plaintiff is under a reasonable apprehension of

26 suit.” Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d 1278, 1288 (Fed.

27
                                                    3
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 4 of 9 Page ID #:1362



 1 Cir. 2008) (quoting MedImmune, 549 U.S. at 127); see also Ours Tech., Inc. v.

 2 Data Drive Thru, Inc., 645 F. Supp. 2d 830, 834 (N.D. Cal. 2009). However, the

 3 only injury that John Doe 1 alleges in his counterclaim is that, because Strike 3

 4 initially sued him as a placeholder defendant to obtain early discovery, he has an

 5 “objectively reasonable apprehension of becoming the target of another lawsuit on

 6 the claims alleged here, or similar claims by this Plaintiff.” Dkt. No. 24, at ¶ 43

 7 (emphasis added). John Doe 1’s attempt to show standing based on this hypothetical

 8 future injury plainly fails under MedImmune’s “all the circumstances” test, since it

 9 ignores all Ninth Circuit case law regarding how BitTorrent infringement suits are

10 supposed to be litigated.

11         Although BitTorrent infringement suits “fit[] squarely within the tradition
12 of copyright enforcement,” Glacier Films (USA), Inc. v. Turchin, 896 F.3d 1033,

13 1041 (9th Cir. 2018), the anonymity afforded by the BitTorrent protocol

14 (revealing only the user’s IP address), along with the qualified privacy interest for

15 subscriber data created by the Cable Communications Policy Act of 1984

16 (“CCPA”), 47 U.S.C. § 551 et seq., presents a unique technological obstacle. The

17 only lawful way Strike 3—and all other copyright holders—have of directly

18 combating mass infringement is to discover the name of the person assigned the

19 IP address being used to commit the infringement, Glacier Films, 896 F.3d at

20 1036, and then determine whether it can further identify that person (or someone

21 else) as the infringer. Cobbler Nevada LLC v. Gonzalez, 901 F.3d 1142, 1147

22 (9th Cir. 2018); see Strike 3 Holdings, LLC v. Doe, No. 18-2637, 2019 WL

23 935390, at *4 (E.D. Cal. Feb. 26, 2019) (“Cobbler[] did not disturb the Ninth

24 Circuit’s decision in Glacier Films[.]”). Rightsholders can only do that by

25 obtaining court authorization to serve a subpoena on the ISP to identify the

26 subscriber, 47 U.S.C. § 551, et seq., which first requires that suit be filed naming

27
                                                    4
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 5 of 9 Page ID #:1363



 1 the subscriber as the placeholder defendant. See Malibu Media, LLC v. Doe, No.

 2 13-365, 2014 WL 7188822, at *6–9 (D. Md. Dec. 16, 2014) (Grimm, J.); see also

 3 Strike 3 Holdings, LLC v. Doe, No. 18-12585, 2020 WL 3567282, *7 (D.N.J. June

 4 30, 2020) (observing that where Strike 3 “has sufficiently stated a viable claim of

 5 copyright infringement against the identified IP addresses and its placeholder-

 6 defendant subscriber[;] Plaintiff should be provided with discovery to further assist

 7 it in identifying the underlying wrongdoer.”) (emphasis added). As a result, courts

 8 across the country—including this Court—have adopted “sensible” and

 9 “practical” procedures to permit limited “early discovery” of a subscriber’s

10 identity so that these suits may either advance or be promptly dismissed. Glacier

11 Films, 896 F.3d at 1036, 1038, 1040.

12         That is exactly what happened in this case, and the only thing preventing
13 Strike 3’s claim against John Doe 1 from being promptly dismissed are John Doe

14 1’s own actions. See Fed. R. Civ. P. 41(a). Strike 3 identified the subscriber as

15 the placeholder defendant—as the only party it could identify as the defendant

16 before early discovery occurred, see Strike 3 Holdings, LLC v. Doe, 964 F.3d

17 1203, 1207 (D.C. Cir. 2020)—and sought limited early discovery so that it could

18 complete its investigation to determine whether John Doe 1 (or someone else)

19 could be further identified as the infringer, consistent with the Ninth Circuit’s

20 decision in Cobbler. See Strike 3 Holdings, LLC v. Doe, No. 19-2552, 2019 WL

21 4855039, at *2 (S.D.N.Y. Oct. 2, 2019) (“Once in possession of Defendant’s

22 name and address, Plaintiff can investigate and confirm it has a good faith basis

23 for believing it has found the infringing party.”); Strike 3 Holdings, LLC v. Doe,

24 No. 19-00167, 2019 WL 1865919, at *2 (N.D. Cal. Apr. 25, 2019). After

25 receiving the subscriber’s identity, Strike 3 determined that another member of the

26 household existed, had access to the IP address during the infringement, and based

27
                                                    5
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 6 of 9 Page ID #:1364



 1 on that preliminary investigation, sought to amend its pleadings to assert its claim

 2 against John Doe 2 as the more likely infringer. However, after Strike 3’s counsel

 3 notified John Doe 1 of this intention as part of its meet-and-confer obligations for

 4 seeking from the Court permission to file an unredacted version of an amended

 5 pleading under seal, John Doe 1 ran into court and filed an Answer and

 6 Counterclaim to prevent Strike 3 from dismissing John Doe 1.

 7         Strike 3 has never served process on John Doe 1 and has never made him an
 8 official party to the suit. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S.

 9 344, 350 (1999) (“[O]ne becomes a party officially, and is required to take action in

10 that capacity, only upon service of a summons or other authority-asserting measure

11 stating the time within which the party served must appear and defend.”) (citations

12 omitted). John Doe 1 made himself a party to this action and asserted an affirmative

13 claim based solely on his “apprehension” that he might be sued again sometime in

14 the future. ECF No. 24, at ¶ 43; see also ECF No. 39, at p.2 (“John Doe 1’s right is

15 to not be sued by S3H again on the same claim”). That is insufficient. The

16 Supreme Court has “repeatedly reiterated that threatened injury must be certainly

17 impending to constitute injury in fact, and that [a]llegations of possible future

18 injury are not sufficient.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

19 (2013) (citations and internal quotation marks omitted) (emphasis original). The

20 “mere possibility that something might happen is too remote to keep alive a case

21 as an active controversy.” Foster v. Carson, 347 F.3d 742, 748 (9th Cir. 2003);

22 Bland v. Edward D. Jones & Co., L.P., 375 F. Supp. 3d 962, 974 (N.D. Ill. 2019)

23 (“Because Plaintiffs’ allegations amount to little more than an avowal of their fear

24 of litigation, the Court cannot conclude that they have alleged enough to invoke

25 the Court’s jurisdiction”). In short, John Doe 1 cannot satisfy his burden by

26

27
                                                    6
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 7 of 9 Page ID #:1365



 1 pointing only to hypotheticals of what might occur someday in the future to show

 2 that a case or controversy exists now.

 3         B.     Strike 3’s Refusal to Consent to a Dismissal with Prejudice is
 4                Reasonable and Does Not Create a Case or Controversy
 5         John Doe 1’s response to the OSC dwells at length on negotiations that
 6 occurred between Strike 3 and John Doe 1 to dismiss this case—including an offer

 7 by Strike 3 to dismiss its claim with prejudice, with each party to bear their own

 8 fees and costs—but fails to explain what bearing that has on the standing analysis.

 9 See Prasco, LLC v. Medicis Pharm. Corp., 537 F.3d 1329, 1341 (Fed. Cir. 2008)

10 (quoting BP Chems. v. Union Carbide Corp., 4 F.3d 975, 980 (Fed. Cir. 1993))

11 (“[A]lthough a patentee’s refusal to give assurances that it will not enforce its

12 patent is relevant to the determination [on standing for declaratory judgement of

13 non-infringement], it is not dispositive.”). The fact is, every action by John Doe 1

14 in this matter has been designed to contort the usual course of this BitTorrent

15 infringement litigation so that he may obtain prevailing party status and seek fees

16 and costs under 17 U.S.C. § 505. See, e.g., ECF No. 39-1 at ¶¶ 3–6, 11, 13. But

17 Strike 3’s refusal to agree to a dismissal of John Doe 1 with prejudice is reasonable,

18 since a dismissal without prejudice is the more appropriate outcome in this matter.

19 See supra p. 2 n.1.

20         Strike 3 did not make a determination that John Doe 1 is conclusively not the
21 infringer; it only determined that, based on its preliminary investigation of the ISP’s

22 subpoena response, John Doe 2 is the more likely infringer. See Strike 3 Holdings,

23 LLC v. Doe, No. 19-00160 (EMC), 2019 WL 591459, at *2 n.1 (N.D. Cal. Feb. 13,

24 2019) (“[U]pon obtaining the name and address of the [internet subscriber], [Strike

25 3] has a Rule 11 obligation to determine whether to proceed with the lawsuit[.]”)

26 (citing Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1144 (9th Cir. 2018))

27
                                                    7
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 8 of 9 Page ID #:1366



 1 (emphasis added); see also Strike 3 Holdings, LLC v. Doe, No. 19-5818, 2019 WL

 2 5459693, at *2 (S.D.N.Y. Oct. 9, 2019) (“Strike 3, as the master of its complaint, is

 3 free to decide which wrongdoers to sue.”) (citing Lincoln Prop. Co. v. Roche, 546

 4 U.S. 81, 91 (2005)). Thus, if this Court does not dismiss John Doe 1’s counterclaim

 5 for lack of standing (after Strike 3’s claim is dismissed without prejudice), the result

 6 will not be a judgment on the pleadings in John Doe 1’s favor, but rather the Court

 7 having to manage two sets of claims wherein Strike 3 must simultaneously conduct

 8 discovery to prosecute its claim against John Doe 2 and defend against John Doe 1’s

 9 counterclaim. See PAE Gov’t Servs., Inc. v. MPRI, Inc., 514 F.3d 856, 860 (9th

10 Cir. 2007) (“The short of it is that there is nothing in the Federal Rules of Civil

11 Procedure to prevent a party from filing successive pleadings that make

12 inconsistent or even contradictory allegations”). The unwieldiness of litigating

13 inconsistent positions alone weighs in favor of dismissing all claims in this matter

14 without prejudice.

15         Finally, John Doe 1’s dogged quest to prop up this litigation in the absence of
16 standing, to obtain prevailing party status—so that he can submit an application for

17 fees incurred filing a motion to quash and motion to dismiss, both of which he lost—

18 simply makes no sense in light of controlling Ninth Circuit precedent. A necessary

19 corollary to Cobbler is that a BitTorrent plaintiff who receives a subscriber’s

20 identity and reasonably decides not to continue its action against them should not

21 be punished, either by being forced to litigate the very claim that it chose not to

22 pursue, or by litigating a fee application based on that reasonable decision. In

23 fact, far from punishing similar conduct by rightsholders, courts around the

24 country have recognized that seeking a dismissal without prejudice—and without

25 fees—is exactly how a reasonable plaintiff should behave in a BitTorrent

26 copyright infringement matter when it determines that it should not proceed

27
                                                    8
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 41 Filed 10/02/20 Page 9 of 9 Page ID #:1367



 1 further with its claim against the subscriber. See, e.g., Malibu Media, LLC v.

 2 Redacted, 705 Fed. Appx. 402, 408 (6th Cir. 2017); Interscope Records v.

 3 Leadbetter, No. 05-1149, 2007 WL 2572336, at *1–5 (W.D. Wash. Sept. 6, 2007),

 4 aff’d, 312 Fed. Appx. 50 (9th Cir. 2009); Capitol Records, Inc. v. O’Leary, No.

 5 05-406, ECF No. 37 (C.D. Cal. Jan. 31, 2006).

 6 III.    CONCLUSION
 7         For the foregoing reasons, Strike 3 respectfully request the Court discharge
 8 its Order to Show Cause, dismiss Strike 3’s claim against John Doe 1 without

 9 prejudice, and dismiss John Doe 1’s counterclaim for declaratory relief, for lack of

10 standing, without prejudice.

11 Dated: October 2, 2020                         Respectfully submitted,
12
                                                  By:__________________
13                                                Lincoln D. Bandlow, Esq.
14                                                Attorney for Plaintiff/Counter-defendant
                                                  Strike 3 Holdings, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                    9
28
     Plaintiff’s/Counter-Defendant’s Opposition Brief in Response to the Response To Order to Show Cause
                        Filed by John Doe Subscriber Assigned IP Address 75.84.181.123

                                                                      Case No. 2:19-cv-10674-TJH-SP
